1

2

3

4                                   UNITED STATES DISTRICT COURT

5                             FOR THE EASTERN DISTRICT OF CALIFORNIA

6
      NORTH COAST RIVERS ALLIANCE, et al.,                   1:16-cv-00307-LJO-SKO
7
                                Plaintiffs,                  ORDER REQUESTING ADDITIONAL
8                                                            SUPPLEMENTAL FILING RE
                         v.                                  MOOTNESS
9
     UNITED STATES DEPARTMENT OF THE
10   INTERIOR, et al.,
11                              Defendants,
12   WESTLANDS WATER DISTRICT, et al.,
13                              Intervenor-Defendants.
14

15

16          This case concerns approval by the United States Department of the Interior and its member

17 agency, the United States Bureau of Reclamation (collectively, “Federal Defendants,” “Reclamation,” or

18 the “Bureau”), of six interim renewal contracts that authorize delivery of water from March 1, 2016,

19 through February 28, 2018, from federal reclamation facilities to certain water districts served by the

20 federal Central Valley Project (“CVP”) (“2016-18 Interim Contracts”). ECF No. 64 (First Amended and

21 Supplemental Complaint (“FASC”)). The 2016-18 Interim Contracts at issue in this case provide water

22 service to Westlands Water District (“Westlands”), Santa Clara Valley Water District (“Santa Clara”),

23 and Pajaro Valley Water Management Agency (“Pajaro”) (collectively, “Interim Contractors”). See

24 FASC at ¶ 2. A coalition of environmental organizations led by the North Coast Rivers Alliance

25 (collectively, “Plaintiffs”) allege in the FASC’s first claim for relief that Federal Defendants issued a

                                                         1
1    deficient Revised Environmental Assessment (“EA”) and associated Finding of No Significant Impact

2    (“FONSI”) prior to approval of the 2016-18 Interim Contracts, in violation of the National

3    Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq., and Administrative Procedure Act

4    (“APA”), 5 U.S.C. §§ 701-706. FASC at ¶¶ 45-65. The second claim for relief alleges that Reclamation

5    violated NEPA by failing to prepare an Environmental Impact Statement (“EIS”) for the 2016-18

6    Interim Contracts. Id. at ¶¶ 56-59. Currently pending before this Court are cross motions for summary

7    judgment on the merits of remaining claims in this case. ECF Nos. 85, 90, 92.

8           The Court recently requested a report from Federal Defendants concerning “the status of any

9    NEPA compliance for the long-term contracts corresponding to the Interim Contracts at issue in this

10 case.” ECF No. 99. The Court made this request “because it does not have time to spare and must avoid

11 allocating scarce judicial resources toward the resolution of matters that may be mooted in the near

12 future.” Id. Federal Defendants filed a status report in which they assert:

13                  As of this filing, Reclamation no longer intends to pursue the issuance of
                    new long-term water service contracts to Westlands under the authority of
14                  [Central Valley Project Improvement Act (“CVPIA”), Pub. L. No. 102-
                    575,] § 3404. Rather, based on the authority and direction provided in the
15                  2016 Water Infrastructure Improvements of the Nation (“WIIN”) Act,
                    Pub. L. 114-322, § 4011, Reclamation intends to convert Westlands’
16                  existing water service contracts into repayment contracts (which include
                    existing water delivery provisions).
17
                    Section 4011 of the WIIN Act directs the Secretary of the Interior, upon
18                  the request of a contractor with a long-term water service contract, to
                    convert that contract to a repayment contract under specified terms.
19                  Westlands Water District has requested conversion of the water-service
                    contracts corresponding to the Interim Contracts to repayment contracts
20                  under the WIIN Act. Reclamation thus construes the conversion of the
                    contracts under the direction of the WIIN Act as a non-discretionary
21                  action that is not subject to the requirements of NEPA.

22                  At this time, Reclamation cannot be certain when the WIIN Act
                    conversion of any of Westlands’ contracts might be completed, except that
23                  Reclamation would need to complete any such conversion before the
                    authority provided by the WIIN Act expires on December 16, 2021. See
24                  WIIN Act, § 4013.

25 Id. at ¶¶ 3-5.

                                                         2
1
            The report raises more questions than it answers. The Court cannot tell whether Federal
2
     Defendants are being deliberately cryptic or whether the Court simply failed to make clear the
3
     underlying threshold jurisdictional question(s) that must be answered. This case already is technically
4
     moot because the 2016-18 Interim Contracts have expired. However, pursuant to the Ninth Circuit’s
5
     ruling in Pacific Coast Federation of Fishermen’s Associations v. U.S. Dep’t of the Interior, 655 F.
6
     App’x 595, 597 (9th Cir. 2016), “[t]he short duration and serial nature of Reclamation’s interim water
7
     contracts place plaintiffs’ claims within the mootness exception for disputes capable of repetition yet
8
     evading review.” What the Court needs information on now is whether this mootness exception still
9
     applies to the contracts at issue in this case. Even though Federal Defendants do not appear to be
10
     encouraging the Court to revisit the matter, mootness is a jurisdictional issue the Court must nonetheless
11
     address sua sponte. Bernhardt v. County of Los Angeles, 279 F.3d 862, 871 (9th Cir. 2002) (raising sua
12
     sponte mootness and the capable of repetition yet evading review exception because it is a question of
13
     subject matter jurisdiction); see also Ackley v. W. Conference of Teamsters, 958 F.2d 1463, 1469 (9th
14
     Cir. 1992) (“It is the defendant, not the plaintiff, who must demonstrate that the alleged wrong will not
15
     recur.”). “A mere speculative possibility of repetition is not sufficient. There must be a cognizable
16
     danger, a reasonable expectation, of recurrence for the repetition branch of the mootness exception to be
17
     satisfied.” Williams v. Alioto, 549 F.2d 136, 143 (9th Cir. 1977).
18
            Among other things, Federal Defendants’ status report indicates that future contracts between
19
     Reclamation and Westlands will not be executed under CVPIA § 3404; they will instead be converted
20
     into repayment contracts pursuant to the WIIN Act. In addition, the status report states that Reclamation
21
     “construes the conversion of the contracts under the direction of the WIIN Act as a non-discretionary
22
     action that is not subject to the requirements of NEPA.” But, what exactly Federal Defendants mean by
23
     this is unclear. Do they mean to suggest the Westlands contracts will no longer be subjected to any
24
     NEPA review? If so, without expressing any opinion as to the merits of that assertion, adopting such an
25

                                                          3
1    approach would have consequences for the mootness analysis here, at least with respect to Westlands’

2    contracts. If some form of NEPA review is contemplated for those contracts, other questions raised by

3    the status report include whether Reclamation plans to tier any such review off the CVPIA

4    Programmatic Environmental Impact Statement, an approach adopted in the NEPA document

5    challenged here, AR 102, and one that forms the basis for several of Plaintiffs’ arguments on summary

6    judgment. See generally ECF No. 85-1. In addition, Federal Defendants’ status report does not address

7    Reclamations plans for the Santa Clara or Pajaro contracts.

8           Accordingly, Federal Defendants are instructed to submit yet another supplemental filing

9    addressing directly the question of whether the disputes presented in this case are capable of repetition.

10 In responding, they must consider the nature of the claims and the entire scope of this lawsuit, including

11 the fact that the NEPA review challenged here purports to cover the Santa Clara and Pajaro Interim

12 Contracts. If Federal Defendants are unable to answer these questions with clarity at this time, they must

13 explain why they are unable to do so and when such information is likely to become available.

14 Depending on the information provided, the Court may consider staying this matter until additional

15 information becomes available. This is not a game of hide the ball. Federal Defendants are reminded that

16 they are Officers of, and presently joined in a controversy before, this Court. The Court requires this

17 information to address critical jurisdictional issues.

18          Federal Defendants are directed to supplement their filing regarding mootness on or before April

19 4, 2019. Thereafter, Plaintiffs shall have fourteen days to file a response.

20

21 IT IS SO ORDERED.

22      Dated:     March 19, 2019                               /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

                                                            4
